IN THE COURT OF APPEALS OF IOWA

                                 No. 19-2126
                             Filed April 14, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ADAM CRAIG SMITH,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Lee North County, Wyatt Peterson

(plea) and John M. Wright (judgment and sentence), Judges.



      Adam Smith appeals following his guilty plea to third-degree burglary.

AFFIRMED.




      Anne K. Wilson of Viner Law Firm, Cedar Rapids, for appellant.

      Thomas J. Miller, Attorney General, and Zachary Miller, Assistant Attorney

General, for appellee.




      Considered by Vaitheswaran, P.J., and Tabor and Ahlers, JJ.
                                            2


VAITHESWARAN, Presiding Judge.

       Adam Smith pled guilty to third-degree burglary. See Iowa Code §§ 713.1,

713.6A (2019). The district court accepted Smith’s plea and entered judgment and

sentence on December 20, 2019. Smith appealed.

       Smith argues the district court “erred in accepting [his] guilty plea and

abused [its] discretion in the sentence imposed.” He also asserts his plea attorney

was ineffective in (1) allowing him to “plead guilty involuntarily,” (2) “fail[ing] to

move in arrest of judgment challenging the plea,” and (3) “fail[ing] to object to the

presentence investigation report.” The State responds that “[t]his Court lacks

authority to consider the defendant’s attack on his guilty plea.”

       Iowa Code section 814.6(1)(a)(3) (Supp. 2019), as amended effective

July 1, 2019, states:

       1. Right of appeal is granted the defendant from:
              a. A final judgment of sentence, except in the following cases:
                      ....
                      (3) A conviction where the defendant has pled guilty.
              This subparagraph does not apply to a guilty plea for a class
              “A” felony or in a case where the defendant establishes good
              cause.

Smith pled guilty to a crime that was not a class “A” felony, and he did so after the

effective date of the statute. At the plea proceeding, he was advised he would

“give up [his] right to challenge th[e] guilty plea and [his] resulting conviction . . . on

appeal unless [he] establish[ed] good cause.” When asked if he understood that

ramification, he responded, “Yes.”

       On appeal, Smith mentions “good cause to proceed on appeal” and

acknowledges it is a “context-specific” standard, but he does not explain the

context other than to reiterate that he “challenges both his guilty plea and his
                                          3

sentence.” See State v. Damme, 944 N.W.2d 98, 104 (Iowa 2020). His conclusory

assertion does not amount to good cause, and we decline to consider his challenge

to the plea.

         Smith’s challenge to his sentence is on a different footing. In Damme, the

supreme court held “that good cause exists to appeal from a conviction following

a guilty plea when the defendant challenges his or her sentence rather than the

guilty plea.” 944 N.W.2d at 105. Damme authorizes us to reach the merits of

Smith’s sentencing challenge. See also State v. Boldon, 954 N.W.2d 62, 69 (Iowa

2021).

         Smith contends “[t]he [c]ourt gave undue weight to the [p]re-[s]entence

[i]nvestigation [r]eport [(PSI)] when arriving at it’s [sic] sentence.” He does not

elaborate, but in reviewing other portions of his appellate argument we glean that

his concern is with the court’s “heav[y] reli[ance]” on the PSI report, despite the

discovery of “an error . . . regarding victim restitution.” Our review is for an abuse

of discretion. See Damme, 944 N.W.2d at 103.

         The district court made several references to the report “as amended by”

his attorney.     The court’s consideration of the report was authorized and

appropriate. See State v. Headley, 926 N.W.2d 545, 550 (Iowa 2019) (stating “a

PSI contains, or is itself, ‘pertinent information’” for consideration in sentencing).

Notably, the report’s preparer did not recommend prison time but “a suspended

sentence with probation and a specific condition that he successfully complete

residential facility programming.”     The recommendation largely aligned with

Smith’s recommendation, although it was “not binding on the court.” Id. at 552.

As for the claimed error in the report’s restitution figure, Smith fails to explain the
                                           4


nature of the error and whether or how the court considered it. We conclude the

district court did not abuse its discretion in its use of the PSI report at sentencing.

       We are left with Smith’s ineffective-assistance of counsel claims. We are

precluded from considering those claims.          See Iowa Code § 814.7 (stating

ineffective assistance of counsel clams “shall not be decided on direct appeal from

the criminal proceedings.”).

       We affirm Smith’s conviction, judgment, and sentence for third-degree

burglary.

       AFFIRMED.